MEMORANDUM OPINION
                                          No. 04-11-00368-CV

    IN RE HARDING-CONLEY-DRAWERT-TINCH INSURANCE AGENCY, INC. a/k/a
         HCDT INSURANCE AGENCY, INC., PAUL POETTGEN, MARYANNA
      CHRISTENSEN AND JOYCE TINCH, AS HEIR TO ACE TINCH, DECEASED

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 1, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 26, 2011, relator filed a petition for writ of mandamus. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                  PER CURIAM




1
  This proceeding arises out of Cause No. 2011-PC-1086, styled In re Estate of Allen C. Tinch Jr., Deceased,
pending in the Probate Court No. 2, Bexar County, Texas, the Honorable Tom Rickhoff presiding.